Name: Commission Regulation (EEC) No 1146/86 of 18 April 1986 laying down protective measures in respect of imports of sweet potatoes
 Type: Regulation
 Subject Matter: trade;  tariff policy
 Date Published: nan

 No L 103/58 Official Journal of the European Communities 19 . 4. 86 COMMISSION REGULATION (EEC) No 1146/86 of 18 April 1986 laying down protective measures in respect of imports of sweet potatoes market in cereals, the major growth in such imports could cause serious disturbances on this market which may endanger the objective set out in Article 39 of the EEC Treaty ; whereas, under such circumstances, protective measures in respect of imports of these products should be taken by suspending the issue of import licences for as long as is required by the situation on the market in the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular Article 20 (2) thereof, Whereas Article 20 (2) of Regulation (EEC) No 2727/75 lays down that appropriate measures may be applied if, by reason of imports from third countries, the Community market in the products referred to in Article 1 of the said Regulation is threatened with serious disturbances ; whereas the ending of the application of these measures is determined by the cessation of the threat of disturbance ; Whereas Council Regulation (EEC) No 2748/75 (3), laid down the type of measures that may be taken and the conditions for applying Article 20 of Regulation (EEC) No 2727/75 ; Whereas, at the present moment, very large quantities of sweet potatoes, far in excess of the traditional volume of imports of these products into the Community, have been recorded ; Whereas sweet potatoes are a substitute for feed grain ; whereas, in the light of the current situation on the Article 1 The issue of import licences within the meaning of Article 12 of Regulation (EEC) No 2727/75 shall be suspended for sweet potatoes falling within subheading 07.06 B of the Common Customs Tariff. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Europan Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1986 . For the Commission Lorenzo NATALI Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 19 . (3) OJ No L 281 , 1 . 11 . 1975, p. 85 .